NO. 07-06-0349-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                NOVEMBER 7, 2006
                         ______________________________

                           ALEX M. FLORES, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

       NO. 2005-409540; HONORABLE BRADLEY S. UNDERWOOD, JUDGE
                     _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                           ON ABATEMENT AND REMAND


      Appellant, Alex Martinez Flores, appeals his conviction for possession of a

controlled substance (cocaine) in an amount less than 200 grams but at least four grams

and sentence of 30 years incarceration in the Institutional Division of the Texas

Department of Criminal Justice. For the reasons stated herein, we abate and remand.


      On October 19, 2006, we remanded this matter to the trial court to clarify

inconsistent sentencing dates within the judgment. On November 1, 2006, we received a

Nunc Pro Tunc Judgment clarifying the sentencing date. According to the first page of the
Nunc Pro Tunc Judgment, the “Date Sentence Imposed” is shown to be June 15, 2006.

However, concurrent with our receipt of the Supplemental Clerk’s Record containing the

Nunc Pro Tunc Judgment, this court received volume six of the reporter’s record entitled

Punishment Hearing. The newly received volume of the reporter’s record lists the

punishment hearing date as August 24, 2006, which raises a new inconsistency as to date

of sentencing. Because the date sentence is imposed in open court is essential in

determining the time in which an appeal may be perfected, see TEX . R. APP. P. 26.2, we

now abate and remand the cause to the trial court for a determination of the date sentence

was imposed. We direct the trial court to determine:


      1)     the actual date on which sentence was imposed;
      2)     if the sentencing date in the Nunc Pro Tunc Judgment is incorrect. If
             so, we direct the trial court to file with the trial court clerk a corrected
             judgment accurately reflecting the date sentence was imposed; and
      3)      if the date of the sentencing hearing is incorrectly listed in volume six
             of the reporter’s record. If so, we direct the trial court to ensure that
             the reporter’s record accurately reflects the date of the sentencing
             hearing. TEX . R. APP. P. 34.6(e)(2).


       The trial court shall cause any supplemental clerk’s or reporter’s records resulting

from our directives above which accurately reflects the date sentence was imposed in open

court to be filed with the clerk of this court on or before December 6, 2006.


      It is so ordered.


                                                  Per Curiam


Do not publish.


                                              2